       Case 1:19-cv-00846-BKS-DJS Document 51 Filed 06/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ERNESTINE WELCH,

                                      Plaintiff,                      1:19-cv-0846 (BKS/DJS)

v.

BIO-REFERENCE LABORTORIES, INC.,

                                      Defendant.


Appearances:

For Plaintiff:
Ernestine Welch, Pro se
Hudson, NY 12534

For Defendant:
William R. Horwitz, Esq.
Faegre Drinker Biddle & Reath LLP
600 Campus Drive
Florham Park, NJ 07932

Hon. Brenda K. Sannes, United States District Judge:

                          MEMORANDUM-DECISION AND ORDER

       Presently before the Court is Plaintiff Ernestine Welch’s “Objections to Memorandum-

Decision and order/based on breach of contract.” (Dkt. No. 50). As this motion challenges the

Court’s recent Memorandum-Decision and Order in this matter, (Dkt. No. 49), and seeks to

“overturn the decision based on the evidence provided and the terms and conditions of the

[settlement] contract,” (Dkt. No. 50, at 5), the Court construes it as a motion for reconsideration.

For the following reasons, Plaintiff’s motion is denied.

       First, Plaintiff’s motion must be denied as untimely. The Local Rules state that “a party

may file and serve a motion for reconsideration or reargument no later than FOURTEEN DAYS
       Case 1:19-cv-00846-BKS-DJS Document 51 Filed 06/11/21 Page 2 of 4




after the entry of the challenged judgment, order or decree.” N.D.N.Y. L.R. 60.1. Plaintiff filed

the motion for reconsideration on June 4, 2021, twenty-five days after the Court entered the May

10, 2021 Memorandum-Decision and Order. (Dkt. Nos. 49, 50). Thus, Plaintiff’s motion is

denied as untimely. McGraw-Hill Glob. Educ. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394,

397 (S.D.N.Y. 2018) (“[N]umerous cases from this Circuit have held [that] the untimeliness of a

motion for reconsideration is reason enough to deny the motion.” (citing Cyrus v. City of New

York, No. 06-cv-4685, 2010 WL 148078, at *1, 2010 U.S. Dist. LEXIS 2800, at *4 (E.D.N.Y.

Jan. 14, 2010) (collecting cases)).

       Second, Plaintiff’s motion, in any event, fails on the merits. In general, a motion for

reconsideration may only be granted upon one of three grounds: (1) “an intervening change of

controlling law,” (2) “the availability of new evidence,” or (3) “the need to correct a clear error

of law or prevent manifest injustice.” United States v. Zhu, 41 F. Supp. 3d 341, 342 (S.D.N.Y.

2014) (quoting Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992)); see also Shannon v. Verizon N.Y., Inc., 519 F. Supp. 2d 304, 307 (N.D.N.Y. 2007). “[A]

motion to reconsider should not be granted where the moving party seeks solely to relitigate an

issue already decided.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

“[R]econsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked—matters, in other words, that might reasonably be

expected to alter the conclusion reached by the court.” Id. “The standard for reconsideration is

strict and is committed to the discretion of the court.” S.E.C. v. Wojeski, 752 F. Supp. 2d 220,

223 (N.D.N.Y. 2010) aff’d sub nom. Smith v. S.E.C., 432 F. App’x 10 (2d Cir. 2011).

       To her motion, Plaintiff attaches several new documents: “professional proof” of the

allegedly wrongful tax withholding from the settlement amount, which consists of a letter dated




                                                  2
           Case 1:19-cv-00846-BKS-DJS Document 51 Filed 06/11/21 Page 3 of 4




May 27, 2021 from Raymond Petrus of Helmedach & Young Inc., stating that Plaintiff “should

have only been taxed at 11%,” “not taxed at 22%” and attaching “2020 Tax Tables,” (Dkt. No.

50-1, at 1–2); print-outs regarding severance pay from a California law firm’s website, (Dkt. No.

50-1, at 3–7); and a 2008 memorandum from the “Office of Chief Counsel Internal Revenue

Service,” regarding the tax consequences of “Employment-Related Judgments and Settlements,”

(Dkt. No. 50-1, at 32–51). 1 The Petrus letter speculates that Plaintiff “should have only been

taxed at 11%” but otherwise contains no specifics that connects it to the facts of this case. Thus,

it provides no basis for reconsideration. The other new documents are wholly generic and

provide no information that would alter the Court’s prior decision.

           Finally, in her motion Plaintiff advances many of the same arguments the Court

considered and rejected in its prior Memorandum-Decision and Order. (Compare Dkt. No. 50, at

4 (“Plaintiff was not aware of Severance pay until after plaintiff revocation period [and] . . . was

never informed about the high tax deduction.”); with Dkt. No. 43, at 2 (arguing that “Severance

pay stipulation was not characterized in the contract agreement signed . . . . The defendants and

counsel failed to notify [Plaintiff] of this stipulation”)); see also Dkt. No. 49, at 6 (rejecting

arguments on the grounds that “Plaintiff was informed that taxes would be withheld from the

payment both at the November 3, 2020, settlement conference where the agreement was reached

and in the settlement agreement” and it was immaterial that “Plaintiff was not aware that

Defendant would categorize this payment as severance . . . because severance falls within the

broad meaning of wages for tax purposes.”)). As Plaintiff has not identified an intervening

change in law, new evidence, or a need to correct clear error, her motion for reconsideration is

denied.


1
    Plaintiff also attaches exhibits filed in connection with her prior motion submissions.



                                                             3
Case 1:19-cv-00846-BKS-DJS Document 51 Filed 06/11/21 Page 4 of 4




For these reasons, it is hereby

ORDERED that Plaintiff’s Motion for Reconsideration (Dkt. No. 50) is DENIED.

IT IS SO ORDERED.

Dated: June 11, 2021




                                     4
